Title: To Alexander Hamilton from Tench Coxe, 30 June 1794
From: Coxe, Tench
To: Hamilton, Alexander



T. D: R: O June 30 1794
Sir

You will find within this enclosure an estimate of the monies which are likely to be wanted in Georgia & the Carolines for the purchase of Live Oak & Cedar, & the compensations of the Wood cutters &ca. It is made with latitude, & for six months. As it is unknown at what place this wood will be procured, it is difficult to divide the sum exactly. Perhaps it may be well to deposite 11.000 dollars with the Collector of Savannah & a like sum with the Supervisor of So. Carolina, with eventual orders to each to transmit upon advice of contracts & requisition to the other. It will be eligible to place the money in the hand of the Supervisor of So. Carolina, as his office requires aid in compensation, & that of the Collector does not.
It is to be remembered however that both the collectors of the Customs are included in the authorities to contract.
The Beef & Pork have been shippt from New York to Savannah by the Supervisor.
I have the honor to be with gt. respt.   Sir Your most Obedt. Servant

Tench Coxe Commissr.
The Secy. of the Treasury.

